Citation Nr: 0028156	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-09 505	)	DATE
	)
	)



THE ISSUE

Whether an April 14, 1995, decision of the Board of Veterans' 
Appeals denying service connection for a psychiatric disorder 
on the basis that no new and material evidence had been 
submitted to reopen the claim should be revised or reversed 
on the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Gary L. Beaver, Attorney at Law



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from August to October 1946 and in the United States 
Army from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 14, 1995, decision of the Board which 
denied service connection for a psychiatric disorder on the 
basis that no new and material evidence had been submitted to 
reopen the claim.  In April 1999, the Board received 
correspondence which it construed as a motion and brief in 
support of the motion to review the Board's April 1995 
decision on the grounds of clear and unmistakable error 
(CUE).  In an August 1999 letter, the Board informed the 
veteran's attorney that he may request to review the 
veteran's claims file and that if he did not request to 
review the file within 30 days, the case would be submitted 
to a Board member for a decision.  The attorney did not 
request to review the claims file.


FINDINGS OF FACT

1.  The veteran's motion for CUE in an April 14, 1995, 
decision of the Board which denied service connection for a 
psychiatric disorder on the basis that no new and material 
evidence had been submitted to reopen the claim alleges that 
the Board committed CUE because it did not consider whether a 
prior Board decision, dated in January 1993, and the regional 
office (RO) decision from which the appeal to the January 
1993 Board had arisen, were themselves predicated on CUE 
because the January 1993 Board and the RO had failed "to 
properly apply the presumption of aggravation stated in 38 
U.S.C. § 1153."

2.  Section 7111 of title 38 of the United States Code was 
enacted in November 1997, and prior to its enactment there 
was no legal authority for Board review of prior Board 
decisions for CUE.

3.  In Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994), 
issued in August 1994, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that CUE under 38 
C.F.R. § 3.105(a) applied only to decisions of the agency of 
original jurisdiction (AOJ) and not to prior decisions of the 
Board.

4.  In the wake of Smith, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) held in Duran v. Brown, 7 Vet. App. 216, 224 
(1994), that no CUE under 38 C.F.R. § 3.105(a) existed as a 
matter of law with respect to a decision of an agency of 
original jurisdiction (AOJ), such as an RO, that was affirmed 
or upheld by the Board on appeal because such an AOJ decision 
was "subsumed" by that Board decision.

5.  The controlling legal authority at the time of the April 
14, 1995, Board decision barred Board review of CUE in Board 
decisions or RO decisions that had been "subsumed" by Board 
decisions.

6.  The veteran has not cited any statutory and regulatory 
provisions extant at the time of the April 1995 Board 
decision that were incorrectly applied, including any laws 
that would have required the Board to examine the January 
1993 Board decision and underlying rating decision for CUE, 
and he has not alleged that the correct facts, as they were 
known at the time of the April 1995 Board decision, were not 
before the April 1995 Board.

7.  The veteran has not set forth clearly and specifically in 
his April 1999 motion what the alleged CUE in the April 1995 
Board decision was and why the result of the Board's decision 
in April 1995 would have been manifestly different but for 
the alleged error.


CONCLUSION OF LAW

The veteran has not met the pleading requirements for a claim 
of CUE in the April 14, 1995, Board decision which denied 
service connection for a psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  38 U.S.C.A. § 7111(a) (West Supp. 2000); 
38 C.F.R. § 20.1403, 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  VA regulations define what constitutes 
CUE and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made. . . .

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and 
unmistakable. . . .

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged [CUE], or 
errors, of fact or law in the Board 
decision, the legal or factual basis for 
such allegations, and why the result 
would have been manifestly different but 
for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In the April 20, 1999, motion for CUE received by the Board 
in April 1999, the veteran requested that the Board 
"consider his claim of CUE in the Board's decision of April 
14, 1995."  Appellant's Motion at 1.  That decision denied 
service connection for a psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  A claim for service connection for a 
psychiatric disorder had been previously denied by the Board 
in a January 1993 decision.

In his motion, the veteran asserted,

The [Board] never addressed, in 1993 or 
1995, the application of the presumption 
of service-connected aggravation found in 
38 U.S.C. § 1153 applying to an increase 
during active duty service in the 
severity of disability.  Had the [Board] 
properly applied the presumption of 
aggravation, the VA would have been 
required to rebut the presumption with 
clear and unmistakable evidence.

Motion at 2.  The veteran noted that he appealed a regional 
office denial of his claim to reopen to the Board which 
denied his claim on April 14, 1995.  Id.  He contended,

In doing so, the [Board] addressed the 
issue of "[w]hether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
psychiatric disorder."  The [Board] did 
not address the issue of whether the 
[Board] had committed CUE in 1993 (and 
whether the [RO] had earlier committed 
CUE) by failing to properly apply the 
presumption of aggravation stated in 38 
U.S.C. § 1153.

Motion at 2.  The veteran indicated that he "did not raise 
the CUE issue before the [RO] and the [Board]" at that time, 
i.e., in 1993, or before the April 14, 1995, Board.  Motion 
at 2.

Finally, the veteran noted in the Motion that his "right to 
raise the CUE issue before the [Board] did not arise until 
the new CUE statute, 38 U.S.C. § 7111, was enacted in late 
1997", and he also noted that the statute provides "that a 
request for revision of a Board decision on the basis of CUE 
'may be made at any time after that decision is made.'"  He 
then observed that the veteran "has a CUE claim for the 
[Board's] failure to properly apply the presumption of 
aggravation found in 38 U.S.C. § 1153."

Although at the outset of his motion the veteran clearly 
asserts that he is claiming CUE in the April 14, 1995, Board 
decision, he subsequently alleges that the CUE that the Board 
committed in April 1995 was a failure to consider whether 
there was CUE in the January 1993 Board decision and the 
rating decision from which that Board decision arose.  He 
alleges that the April 1995 Board committed CUE by not 
considering whether a prior Board decision, dated in January 
1993, and the regional office (RO) decision from which the 
appeal to the January 1993 Board had arisen, were predicated 
on CUE because the January 1993 Board and the RO had failed 
"to properly apply the presumption of aggravation stated in 
38 U.S.C. § 1153."

As noted above, an allegation of CUE must be based on the 
incorrect application by the Board of statutory and 
regulatory provisions extant at the time the Board decision 
was made.  38 C.F.R. §§ 20.1403(a), 20.1404(b).  However, in 
this case, the controlling legal authority at the time of the 
April 14, 1995, Board decision did not permit Board review of 
CUE in prior Board decisions or in RO decisions that had been 
"subsumed" by Board decisions.  First, as the veteran noted 
in his motion, section 7111 of the statute -- which gives the 
Board the legal authority to review a prior Board decision 
for CUE -- had not yet been enacted in April 1995.  Prior to 
its enactment there was no authority for review of Board 
decisions for CUE and so the Board's not having reviewed a 
prior Board decision for CUE in 1995 cannot constitute CUE 
because there was no statute in existence allowing for such 
review.  In this regard, the Board notes that the veteran has 
not cited any statute or regulation which would have required 
the April 1995 Board to review the January 1993 Board 
decision or the underlying rating decision for CUE, but 
rather he acknowledges that such review was not possible 
until section 7111 was enacted in 1997.

Second, the case law of the Federal Circuit and the Court, 
issued prior to the Board's April 1995 Board decision, 
specifically barred the Board from conducting such a review.  
In Smith v. Brown, issued in August 1994, the Federal Circuit 
held that CUE under 38 C.F.R. § 3.105(a) applied only to 
decisions of an AOJ and not to prior decisions of the Board.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  In the 
wake of Smith, the Court held Duran v. Brown that no CUE 
under 38 C.F.R. § 3.105(a) existed as a matter of law with 
respect to a decision of an AOJ, such as an RO, that was 
affirmed or upheld by the Board because such an AOJ decision 
was "subsumed" by that Board decision.  Duran v. Brown, 7 
Vet. App. 216, 224 (1994).  In this case, the January 1993 
Board decision had "subsumed" the underlying rating 
decision from which the appeal has arisen.

Finally, the Board notes that, although there were 
regulations in effect at the time of the Board's April 1995 
decision that permitted the Board to reconsider a prior 
decision of the Board on motion by the appellant or on the 
Board's own motion upon, among other things, "allegation of 
obvious error of fact or law", the appellant filed no 
statements about the January 1993 Board decision that could 
be construed as such a motion.  See 38 C.F.R. § 20.1000 
(1994).  Moreover, the veteran has not cited these 
regulations in his August 1999 motion or specifically stated 
why it was CUE for the April 1995 Board not to have reviewed 
the January 1993 Board decision for obvious error on its own 
motion.  Concerning this, not only has the veteran not cited 
the regulations but also he has not set forth clearly and 
specifically in his motion for CUE why the result of the 
Board's April 1995 decision would have been manifestly 
different had the Board considered "obvious error" in the 
January 1993 Board decision and general, nonspecific 
allegations of error are insufficient to satisfy the 
requirements for pleading CUE.  38 C.F.R. § 20.1404(b).

Because the veteran has not cited any legal authority extant 
in April 1995 that would have required the Board in April 
1995 to review the January 1993 Board decision for CUE or for 
obvious error or to review the underlying rating decision for 
CUE, the Board concludes that the veteran in this case has 
not set forth clearly and specifically in his motion what the 
alleged CUE in the April 1995 Board decision was or why the 
result of the Board's April 1995 decision would have been 
manifestly different but for the alleged error.  Accordingly, 
the veteran has not met the pleading requirements for a claim 
of CUE in the April 14, 1995, Board decision which denied 
service connection for a psychiatric disorder on the basis 
that no new and material evidence had been submitted to 
reopen the claim.  38 U.S.C.A. § 7111(a) (West Supp. 2000); 
38 C.F.R. § 20.1403, 20.1404(b) (1999).


ORDER

The motion to revise or reverse on the grounds of clear and 
unmistakable error an April 14, 1995, decision of the Board 
of Veterans' Appeals, which denied service connection for a 
psychiatric disorder on the basis that no new and material 
evidence had been submitted to reopen the claim, is denied.



		
	BETTINA S. CALLWAY
Veterans Law Judge
Board of Veterans' Appeals


 




